TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00795-CR



                                 Bobby J. Williams, Appellant

                                                 v.

                                  The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
        NO. 2018CR0677, THE HONORABLE RANDAL C. GRAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Bobby J. Williams appeals his conviction for the Class A misdemeanor

offense of driving while intoxicated with an alcohol concentration of 0.15 or more. See Tex.

Penal Code § 49.04(d). After the trial court denied his pretrial motion to suppress evidence,

appellant entered a plea of guilty. The trial court thereafter entered a judgment of conviction and

granted appellant the right to appeal. In one point of error, appellant challenges the denial of his

motion to suppress evidence. For the following reasons, we affirm the judgment of conviction.


                                        BACKGROUND

               On November 20, 2017, at around 1:20 a.m., a police officer “was dispatched for

a possible intoxicated driver” based on information a 911 caller provided, including that the

driver’s vehicle was a white Honda Accord. The police officer was able to locate the vehicle and

initiated the traffic stop. Appellant was the sole occupant in the vehicle, and the officer smelled
an “alcoholic beverage” on appellant’s breath and noticed that appellant’s eyes were bloodshot.

The officer administered field sobriety tests, arrested appellant for driving while intoxicated, and

obtained a search warrant to collect a blood specimen from him.1 Appellant thereafter was

charged with operating a vehicle in a public place while intoxicated and with an alcohol

concentration of 0.15 or more. See id.

               Relevant to this appeal, appellant filed a pretrial motion to suppress evidence,

seeking to suppress all evidence obtained from the traffic stop on the ground that the stop was

without reasonable suspicion. The trial court conducted a hearing on the motion. The witnesses

were the officer who initiated the traffic stop and the 911 caller, and the exhibits included an

audio recording of the 911 call, a video recording from the officer’s patrol car of the traffic stop,

and the officer’s report.

               In the recording of the 911 call, the caller, who was an Uber driver, is heard

telling the dispatcher that a “guy took off in [a] white Honda accord and he is drunker than crap.”

The caller explained that he dropped the man, who was later determined to be appellant, off at a

bar; that the man was “wasted”; that the caller “did not realize [the man was] going to pick up

[his] car”; and that the caller was following the vehicle. The caller provided the vehicle’s license

plate number and updates on the vehicle’s location and route. The recording of the 911 call also

captures the dispatcher relaying the caller’s information to officers, including advising them that

“[the driver]’s pretty drunk according to the caller,” and advising the caller that “[her] officers

had eyes” on the vehicle. At the end of the call, the caller confirmed that the police had stopped

the vehicle, and the caller provided his name, contact information, and driver’s license number.


       1  The laboratory report shows that appellant’s alcohol concentration was 0.211 grams of
alcohol per 100 milliliters of blood.
                                                 2
               During the hearing, the caller testified that he called 911 “to say that [he] had

dropped off a man downtown to pick up his car, and [the man] was just really inebriated and was

getting in the car to take off.” The caller said that he was following the vehicle when he called

911, and he confirmed that the man whom he dropped off was appellant. The caller testified that

he was driving a Chevy Equinox, “very elbow to elbow”; as an Uber driver, he encountered

intoxicated individuals because he worked the “late night overnight shift”; and based on his

experience, he believed that appellant was intoxicated. He explained that appellant “leaned into

[him] a lot and was just simply breathing on him” and had “slurred speech” and that he was

concerned when appellant drove off “[b]ecause [appellant] was inebriated.” During cross

examination, the caller testified that he continued to speak with the 911 dispatcher after the

police had stopped appellant’s vehicle and that he did not speak to the officers on scene.

               The officer testified that he had been a patrol officer for six years, trained in

detecting intoxication, and “probably done at least 50 [DWI investigations].” He testified that

the types of things he looked for concerning a suspected DWI were “variances of speeds, if the

person is unable to maintain a single lane of travel or they start to weave within their lane.”

Concerning this case, the officer testified that he initiated the traffic stop after he “was

dispatched for a possible intoxicated driver” in an area where “there are several bars around that

location” and that “they were giving [him] updates as to which route [the driver] was taking.”

The officer explained that before he initiated the traffic stop, he called and spoke with the 911

caller and observed appellant’s vehicle being driven above the speed limit, at a “variance of

speeds” between 21 and 38 miles per hour in a 35 miles per hour speed zone, and that it was




                                                 3
swerving within its lane.2 He explained that he would not “typically” see that type of variance in

speed in that area and that the time of early in the morning “would be considered suspicious with

the totality of everything that [he] had been told.” During cross examination, the officer testified

that he “[was] not sure the last time [his radar] was calibrated” and that when he paced

appellant’s vehicle, it was traveling below the speed limit. The video recording from the patrol

car shows appellant’s vehicle moving from the center or right side of its lane to the far left

and back.

               At the conclusion of the hearing, the trial court denied appellant’s motion to

suppress evidence. Appellant thereafter pleaded guilty, and the trial court entered a judgment of

guilty, assessing punishment at 365 days’ confinement and a $480 fine but suspending

imposition of the confinement sentence and placing him on community supervision for

18 months. This appeal followed.


                                             ANALYSIS

               In his sole point of error, appellant argues that the trial court erred when it denied

his motion to suppress and found that there was reasonable suspicion to initiate the traffic stop

for speeding or driving while intoxicated.


       Standard of Review and Applicable Law

               We review a trial court’s ruling on a motion to suppress evidence for an abuse of

discretion. State v. Story, 445 S.W.3d 729, 732 (Tex. Crim. App. 2014) (citing State v. Dixon,



       2  The officer answered affirmatively when asked if appellant was exceeding the speed
limit and testified that “[appellant] would touch the median, the line right there. He never
crossed over it, but he would kind of drift to that line and then come back and then drift to the
line and come back.”
                                                 4
206 S.W.3d 587, 590 (Tex. Crim. App. 2006)). When the trial court does not make explicit

findings of fact, as is the case here, we view the evidence in the light most favorable to the trial

court’s ruling and assume that the trial court made implicit findings of fact supported by the

record. Lerma v. State, 543 S.W.3d 184, 190 (Tex. Crim. App. 2018) (citing Ford v. State,

158 S.W.3d 488, 493 (Tex. Crim. App. 2005)). Moreover, a trial court’s ruling on the motion

will be upheld if it is correct under any theory of law applicable to the case. Id. (citing Arguellez

v. State, 409 S.W.3d 657, 662–63 (Tex. Crim. App. 2013)); see Story, 445 S.W.3d at 732.

               “Under the Fourth Amendment, a warrantless detention of the person that

amounts to less than a full-blown custodial arrest must be justified by a reasonable suspicion.”

Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011); see Ford, 158 S.W.3d at

492 (stating that when defendant establishes that he was detained without warrant, burden shifts

to State to establish reasonable suspicion to justify detention). “A police officer has reasonable

suspicion to detain if he has specific, articulable facts that, combined with rational inferences

from those facts, would lead him reasonably to conclude that the person detained is, has been, or

soon will be engaged in criminal activity.” Derichsweiler, 348 S.W.3d at 914. This standard

“looks to the totality of the circumstances,” asks “whether there was an objectively justifiable

basis for the detention,” and “disregards the actual subjective intent of the arresting officer.” Id.;

see State v. Garcia, 569 S.W.3d 142, 151–52 (Tex. Crim. App. 2018) (noting that trial court

must assess “[w]hether the totality of the facts available to the officer, and reasonable inferences

therefrom, objectively suffice”). “[T]he relevant inquiry is not whether particular conduct is

innocent or criminal, but the degree of suspicion that attaches to particular noncriminal acts.”

Derichsweiler, 348 S.W.3d at 914 (quoting Woods v. State, 956 S.W.2d 33, 38 (Tex. Crim.

App. 1997)).

                                                  5
               Further, “the detaining officer need not be personally aware of every fact that

objectively supports a reasonable suspicion to detain; rather, ‘the cumulative information known

to the cooperating officers at the time of the stop is to be considered in determining whether

reasonable suspicion exists.’” Id. (quoting Hoag v. State, 728 S.W.2d 375, 380 (Tex. Crim. App.

1987)). “A 911 police dispatcher is ordinarily regarded as a ‘cooperating officer’ for purposes of

making this determination.” Id. And “information provided to police from a citizen-informant

who identifies himself and may be held to account for the accuracy and veracity of his report

may be regarded as reliable.” Id. at 914–15. The question in this scenario is “whether the

information that the known citizen-informant provides, viewed through the prism of the

detaining officer’s particular level of knowledge and experience, objectively supports a

reasonable suspicion to believe that criminal activity is afoot.” Id. at 915.

               With these standards in mind, we turn to appellant’s arguments challenging the

trial court’s denial of his motion to suppress evidence.


       Did the trial court abuse its discretion in denying appellant’s motion to suppress?

               In his point of error, appellant challenges the trial court’s denial of his motion to

suppress evidence based on his assertion that the record does not support that the officer had

reasonable suspicion to initiate the traffic stop for speeding or driving while intoxicated. See

Lerma, 543 S.W.3d at 190 (stating that appellate court assumes that trial court made implicit

findings of fact supported by record).

               As to his rate of speed, appellant contends that the State was required to prove

that the officer employed his radar correctly and relies on the officer’s testimony that he did not

know if his radar was calibrated as support for his position that the trial court “abused its


                                                  6
discretion in finding that the radar evidence provided reasonable suspicion for the stop.”

Appellant argues that “[a]n objectively reasonable police officer would not rely upon an

uncalibrated radar to stop or cite someone for speeding.”        He also relies on the officer’s

testimony that appellant was not speeding when the officer paced appellant’s vehicle.

               The officer’s testimony about his radar’s calibration and appellant’s vehicle’s

speed when paced, however, was not dispositive of whether the officer had reasonable suspicion

to initiate the traffic stop. See Icke v. State, 36 S.W.3d 913, 916 (Tex. App.—Houston [1st Dist.]

2001, pet. ref’d) (“A stop that meets the test for reasonable suspicion is lawful even if the facts

supporting the stop are ultimately shown to be inaccurate or false.”); see also State v. Garrett,

Nos. 03-17-00333-CR, 03-17-00334-CR, 2018 Tex. App. LEXIS 4086, at *18–19 n.1 (Tex.

App.—Austin June 7, 2018, no pet.) (mem. op., not designated for publication) (“Reasonable

suspicion does not require certitude that an offense occurred and instead only requires that the

investigating officer reasonably believe that ‘a violation was in progress.’” (quoting Green

v. State, 93 S.W.3d 541, 545 (Tex. App.—Texarkana 2002, pet. ref’d))); Trevino v. State,

No. 03-16-00017-CR, 2017 Tex. App. LEXIS 10098, at *11–13 (Tex. App.—Austin

Oct. 27, 2017, no pet.) (mem. op., not designated for publication) (observing that reasonable

suspicion determination is made by considering totality of circumstances and concluding

that “disputed fact” of whether officer’s radar gun was properly calibrated was not “essential”

to deciding lawfulness of traffic stop); Warren v. State, 05-08-01431-CR, 2009 Tex. App.

LEXIS 8296, at *12–13 (Tex. App.—Dallas Oct. 29, 2009, no pet.) (mem. op., not designated

for publication) (explaining that “State was required to show only that [officer] reasonably

believed appellant was violating the speeding statute”).



                                                7
               Appellant was not tried for speeding, and the record supports a finding that

speeding was not the sole basis for the traffic stop. See Derichsweiler, 348 S.W.3d at 914

(looking to totality of circumstances); see also Warren, 2009 Tex. App. LEXIS 8296, at *12–13

(explaining that “appellant was not being tried for speeding, nor was the State required to prove

he was speeding in order to meet its burden of showing that [officer] had reasonable suspicion to

stop his vehicle”). The officer was dispatched concerning a “possible intoxicated driver,” and he

was experienced and trained to detect intoxication, having “probably done at least 50 [DWI

investigations].” He testified that the types of things that he was looking for when there was a

suspected DWI included “variances of speeds” and “start[ing] to weave within their lane,” that

he observed both in addition to speeding prior to initiating the traffic stop, and that appellant was

driving during the early morning hours in a location where “the surrounding area . . . there are

several bars.” See Foster v. State, 326 S.W.3d 609, 613 (Tex. Crim. App. 2010) (stating that

time of day and “location near a bar district where police have made numerous DWI arrests” are

relevant factors in determining reasonable suspicion). And the 911 caller is heard on the 911

recording stating that appellant was “drunker than crap” and “wasted.”

               Appellant argues that the trial court abused its discretion to the extent it relied on

the officer’s testimony that was unsupported by other evidence because his testimony was

unreliable and that the remaining evidence was not sufficient “for an objectively reasonable

officer to have reasonable suspicion of driving while intoxicated.” As support, appellant relies

on: (i) the portion of the video recording of the traffic stop showing appellant signaling his lane

changes shortly before being stopped; (ii) his characterization of the video recording showing his

movement within his lane as not continuous and “at most” twice and his driving “otherwise” as

“steadily within his lane”; and (iii) inconsistencies between the officer’s report and testimony

                                                 8
and the recorded 911 call and the 911 caller’s testimony. The officer testified that he spoke

directly with the 911 caller, and his report contains statements that the 911 caller made to him,3

but the 911 caller testified that he spoke with the 911 dispatcher and not the officer. The

recording of the 911 call reflects that the 911 dispatcher was relaying information provided by

the caller to officers but that the caller was not speaking directly with the officers on scene.

               We, however, look to the totality of the circumstances to see “whether there was

an objectively justifiable basis for the detention,” and not the subjective intent of the arresting

officer, and consider the cumulative information known to the cooperating officers, including the

911 dispatcher, in determining whether reasonable suspicion existed for the traffic stop. See

Derichsweiler, 348 S.W.3d at 914–15. The trial court reasonably could have found credible and

reliable the testimony of the 911 caller, who called to report that appellant was driving while

intoxicated, identified himself on the recording, and relayed appellant’s route by following

appellant’s vehicle until the police arrived on the scene.         Id. (explaining that information

provided to police from citizen-informant who identified himself and may be held to account for

accuracy and veracity of report may be regarded as reliable); see also St. George v. State,

237 S.W.3d 720, 725 (Tex. Crim. App. 2007) (explaining that trial court in suppression hearing

is “the sole trier of fact and judge of credibility of the witnesses and the weight to be given to

their testimony”).

               Given this evidence, even if we were to assume that portions of the officer’s

testimony were not reliable, the trial court reasonably could have found that the “cumulative

information” known to the officers, “viewed through the prism of the detaining officer’s

       3   The officer’s report includes that the 911 caller “stated that [appellant]’s speech was
slurred to the point that it was hard to understand him” and that “[appellant] began to act wildly
while in the back seat of his vehicle, further arousing his suspicion of intoxication.”
                                                  9
particular level of knowledge and experience,” objectively supported a reasonable suspicion that

appellant was driving while intoxicated.     See Derichsweiler, 348 S.W.3d at 915; see also

Marrero v. State, No. 03-14-00033-CR, 2016 Tex. App. LEXIS 352, at *12–13 (Tex. App.—

Austin Jan. 14, 2016, no pet.) (mem. op., not designated for publication) (concluding that officer

had reasonable suspicion to stop appellant for driving while intoxicated based on totality of

circumstances including time of day in which appellant was driving, location where appellant

was found, observed instances of erratic driving, and speed at which appellant was driving).

Thus, we conclude that the trial court did not abuse its discretion in denying appellant’s motion

to suppress evidence. See Story, 445 S.W.3d at 732.


                                        CONCLUSION

               For these reasons, we overrule appellant’s point of error and affirm the trial

court’s judgment of conviction.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Affirmed

Filed: September 2, 2021

Do Not Publish




                                               10